261 F.2d 438
Ernest PICKENS, Appellant,v.UNITED STATES of America, Appellee.
No. 15930.
United States Court of Appeals Ninth Circuit.
December 5, 1958.

Appeal from the District Court for the District of Alaska, Third Division; James Lewis McCarrey, Judge.
Stanley J. McCutcheon, George B. Grigsby, Anchorage, Alaska, for appellant.
William T. Plummer, U. S. Atty., George N. Hayes, Asst. U. S. Atty., Anchorage, Alaska, for appellee.
Before HEALY, Circuit Judge, BONE, Senior Circuit Judge, and CHAMBERS, Circuit Judge.
PER CURIAM.


1
Appellant was indicted below for the crime of murder in the second degree, and on trial was convicted of manslaughter. The court imposed upon him a sentence of four years' imprisonment, two years of which were suspended. The killing grew out of a drunken brawl on the streets.


2
We see no reason for interfering with the jury's verdict or court's sentence. The judgment, 148 F. Supp. 652, is accordingly affirmed.